BAKER, C. J.
I wish to be understood as concurring in the opinion only upon the first point raised,—namely, that the claim presented to the board of supervisors was illegal because the county was already indebted to an amount in the aggregate exceeding four per centum on the value of the taxable property within such county. The act of Congress quoted in the main opinion, and fixing the limit of county indebtedness at four per centum on the value of the taxable property within the limits of the county, is a beneficial law, in view of the past extravagance so manifest in our legislative history, and ought to be strictly enforced. It stands in the place and stead of a constitution to the people of this territory, and is so plainly expressed and worded that there is no room for construction. Its simple reading carries with it a clear understanding of its import and meaning. All questions of policy, all questions of expediency, all questions of local hardships are to be eliminated, for it is to be assumed that all of these things were fully considered and finally determined in enacting the law. Our duty is to support it as it is. We have no just right to add to or take from it one jot or tittle. It is safe to assume, and hold to it, that Congress meant just what it said,—no more, no less. When the constitutional limit has been reached by any county, such county has no further capacity to make contracts out of which additional burdens may arise. This disability extends to all forms of indebtedness, as well as to all purposes. The county is powerless to contract beyond the limit, and the legislature is equally powerless to impose any pecuniary obligation upon the county beyond it. They are both alike confronted by the same disability. It is *36claimed that this interpretation will seriously cripple several of the counties in this territory in the administration of their ordinary affairs, since they have already incurred indebtedness up to, and in some instances even beyond, this limit, and must necessarily continue their functions. The answer is obvious. The inhibition is: “Shall ever become indebted in any manner or fo'r any purpose to any amount,” etc. If there be such a condition in the financial affairs of any one of the counties, the remedy is with the lawmaking power, not with the courts. The claim presented, being in excess of the limitation fixed, was and is illegal, and that is an all-sufficient reason why it should he rejected.